Citation Nr: 0900455	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  06-07 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for residuals of a hernia 
operation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Reno, Nevada Regional 
Office (RO).

A hearing before the undersigned Veterans Law Judge was held 
at the RO in May 2007.

FINDING OF FACT

A bilateral hernia disability was not shown in-service or for 
many years thereafter, and the competent evidence establishes 
no nexus between a current disability and the veteran's 
military service or any incident thereof. 


CONCLUSION OF LAW

The criteria for service connection for residuals of a 
bilateral inguinal herniorrhaphy have not been met.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in April 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter adequately informed the 
veteran that he should submit any additional evidence that he 
had in his possession.  The veteran was also provided another 
letter in March 2006 which addressed the assignment of 
disability rating and effective date in the event service 
connection is to be granted.  The VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  The Board concludes, therefore, that the 
appeal may be adjudicated without a remand for further 
notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained. Records have also been obtained from the 
Social Security Administration.  He has had a hearing before 
the undersigned Veterans Law Judge.  The Board does not have 
notice of any additional relevant evidence which is available 
but has not been obtained.  

Furthermore, the Board declines to obtain a VA medical 
examination with etiology opinion with regard to the claim of 
entitlement to service connection for residuals of a hernia 
operation.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) 
claims, the VA must provide a VA medical examination when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, and a remand for a 
medical opinion with regard to the contentions of the veteran 
is not in order.

As discussed in more detail below, the evidence in this case 
does not indicate a hernia disability existed in service, or 
until many years thereafter.  Moreover, the evidence does not 
contain a probative indication that the veteran currently has 
residuals from his 1974 hernia operation which may be 
associated with his service.  There is sufficient medical 
evidence of record for the Board to decide this claim, as his 
post-service treatment records do not show the presence of a 
current hernia disability related to service and 
contemporaneous service medical records show no treatment for 
a hernia throughout service with clinically evaluated normal 
genitourinary health.  In light of the record, the duty to 
assist is not invoked since no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

II.  Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
psychosis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service. See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case. 38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid. 38 C.F.R. § 3.303(d).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for a hernia 
operation or residuals thereof.  In this regard, while the 
veteran claims that he incurred a hernia due to heavy lifting 
in service, the Board notes that no medical evidence has been 
presented which indicates that the veteran incurred or 
aggravated such a disability in-service.  The veteran's 
service medical records contain no mention of treatment for, 
or complaints of a hernia.  Notably, his May 196 9 separation 
examination is marked "normal" with respect to all body 
systems.  As such, the veteran's contention that he was 
treated for a hernia while in-service is largely unsupported 
by the contemporaneous medical evidence of record. 

The veteran further asserts that his hernia surgery occurred 
within a week after separation from service in 1969 at the 
VAMC Los Angeles.  See Hearing Transcript, pp. 3-4.  In this 
regard, the Board notes that the present appeal was remanded 
for the purpose of obtaining these VAMC records, which if 
found, were thought to be highly corroborative of the 
veteran's testimony regarding the proximity of in-service 
treatment and his subsequent hernia surgery.  Those records 
were obtained and revealed that the veteran underwent a 
bilateral inguinal herniorrhaphy in August 1974, nearly 5 
years after separation from service.  Furthermore, 
contemporaneous clinical records from August 1974 reflect 
that the veteran, by his own account, reported only a 3-month 
history of hernia symptomatology leading up to the hernia 
surgery.  In this regard, the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition until 1974 could be decisive.  See Maxson 
v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints); see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) (holding that "negative evidence" could be 
considered in weighing the evidence).  

With respect to other post-service evidence, the record 
contains Social Security Administration medical records and 
VAMC treatment records from March 1999 to May 2005.  Those 
records are likewise negative as to complaints or treatment 
for a recurring hernia or residuals related to his 1974 
operation.  In sum, there has been no showing of chronicity 
for the claimed disability; the veteran's service records are 
silent as to a hernia pathology; his surgery did not occur 
until nearly five years after his separation from service; 
and no medical evidence has been presented linking the 
veteran's hernia surgery or residuals thereof to service.  

While the veteran has testified that he believes his claimed 
hernia condition is related to service, he is not shown to be 
competent to render medical opinions and diagnoses upon which 
the Board may rely.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, his assertions regarding a medical nexus 
between his active service and residuals of his 1974 hernia 
operation will not be credited.  In the absence of reliable 
evidence reflecting that the veteran's claimed hernia 
condition is somehow linked to his active service, service 
connection for residuals thereof must be denied.  38 C.F.R. § 
3.303.  

In any event, the grant of service connection requires a 
present disability. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998) (38 U.S.C. § 1110 requires current symptomatology at 
the time the claim is filed in order for a veteran to be 
entitled to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  The 
Board acknowledges the veteran's hearing testimony that he 
has pain and that he takes Ibuprofen to alleviate discomfort.  
In this regard, he is competent to state his observable 
symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, pain alone, without a diagnosed or identifiable 
underlying condition does not constitute a disability for 
which service connection may be granted. Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  As previously noted, his 
post-service treatment records are silent for complaints or 
diagnoses related to the claimed disability.  Therefore, 
based on the medical evidence of record, residuals of a 
hernia operation do not exist and service connection for such 
must be denied.  38 C.F.R. § 3.303; Gilpin, supra.  

In sum, with no evidence having been presented to indicate 
that the veteran had a hernia in service, or for many years 
thereafter, and with no medical evidence having been 
presented to link residuals of his operation to service, the 
Board finds that the preponderance of the evidence of record 
is against a grant of service connection for residuals of a 
hernia operation.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b), but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.




ORDER

Entitlement to service connection for residuals of a hernia 
operation is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


